Case 3:19-cv-00247-GCS Document 46 Filed 06/05/20 Page 1 of 3 Page ID #296




                          UNITED STATES DISTRICT COURT
                          SOUTHER DISTRICT OF ILLINOIS


TRAVIS VARBLE, on behalf of himself           )
and others similarly situated,                )
                                              )        Case No. 3:19-cv-00247-GCS
                                              )
           Plaintiff,                         )
v.                                            )
                                              )
MIDWEST WATER & CONCRETE,                     )
INC., et al.,                                 )
                                              )
           Defendants.                        )



                          ORDER APPROVING SETTLEMENT


Sison, Magistrate Judge:

     Having reviewed and considered Plaintiff’s Consent Motion for Final Certification of

Class Action Settlement, Approval of a Collective Action Settlement and Dismissal of the

Claims with Prejudice (Doc. 40), having held a hearing on June 3, 2020 on the same, and

having outlined the Court’s reasons in detail on the record, the Court hereby orders as

follows:

     1. The Court CERTIFIES, as set forth in the parties’ settlement agreement, an Illinois

class action for purposes of settlement. The class is defined as: “All laborers who have

worked for Midwest Water & Concrete, Inc. at any time from February 28, 2016 to

November 22, 2019;”
Case 3:19-cv-00247-GCS Document 46 Filed 06/05/20 Page 2 of 3 Page ID #297




   2. The Court CERTIFIES, as set forth in the parties’ settlement agreement, a Fair

Labor Standards Act (“FLSA”) collective action. The collective action class is defined as:

“All laborers who have worked for Midwest Water & Concrete, Inc. at any time from

February 28, 2016 to November 22, 2019 who timely filed a claim;”

   3. The Court FINDS the settlement reached by the parties, as set forth in the

Settlement and Release Agreement (“Settlement Agreement”) is fair and reasonable,

suffers from no obvious defects, was reached after arm’s-length negotiations between the

parties and constitutes a reasonable compromise of the claims and defenses in this matter;

   4. The Court GRANTS approval of the settlement pursuant to Fed. R. Civ. Proc. 23(e)

and Section 16(b) of the FLSA, 29 U.S.C. § 216(b);

   5. Named Plaintiff Travis Varble is awarded a $2,000.00 service award for his

initiative, services to the Class, and taking the risks of bringing this Action as a class

action, which has resulted in substantial benefits to the Class;

   6. Plaintiff’s Counsel are awarded their reasonable attorneys’ fees of $39,705.00

incurred in pursuing the claims. The Court finds that the hourly rates and times attested

to by Mr. Potashnick and Mr. Daugherty are fair and reasonable;

   7. Plaintiff’s Counsel are awarded their reasonable costs of $491.78 incurred in

pursuing the claims.

   8. The Parties are to implement the terms of the Settlement; and

   9. This Court hereby GRANTS Consent Motion for Final Certification of Class

Action Settlement, Approval of a Collective Action Settlement and Dismissal of the

Claims with Prejudice (Doc. 40).



                                             2
Case 3:19-cv-00247-GCS Document 46 Filed 06/05/20 Page 3 of 3 Page ID #298

                                                         Digitally signed
                                                         by Judge Sison
IT IS SO ORDERED:                                        Date:
                                                         2020.06.05
Date: June 5, 2020.                                      09:53:35 -05'00'
                                          _____________________________
                                          GILBERT C. SISON
                                          United States Magistrate Judge




                                    3
